Citation Nr: 1015015	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar spine disability, currently evaluated 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1994 to May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history

In May 2001, the Veteran filed an original claim of 
entitlement to service connection for a lumbar spine 
disability.  A January 2002 rating decision granted the 
Veteran service connection for lumbar spine disability and 
assigned a 10 percent disability rating, effective May 16, 
2001.

In December 2005, the Veteran filed a claim of entitlement to 
an increased rating for the service-connected lumbar spine 
disability.  The Veteran's claim was denied in the April 2006 
rating decision.  The Veteran disagreed with the denial and 
perfected his appeal by filing a timely substantive appeal 
[VA Form 9] in November 2006.  

In October 2007 the Veteran presented sworn testimony during 
a personal hearing in Detroit, Michigan, which was chaired by 
the undersigned.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

In a September 2008 Board decision, the claim was remanded 
for further development.  In a January 2010 supplemental 
statement of the case (SSOC), the VA Appeals Management 
Center (AMC) increased the disability rating assigned to the 
service-connected lumbar spine disability to 20 percent.  The 
Veteran has not expressed satisfaction with the increased 
disability rating.  This case thus remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  The Veteran's VA claims 
folder has been returned to the Board for further appellate 
proceedings.

Issue not on appeal

The September 2008 Board decision also denied the Veteran's 
claim to reopen a previously denied claim of entitlement to 
service connection for hemoglobinopathy.  To the Board's 
knowledge, no appeal was taken.  The Board's decision is 
final, and that issue will be addressed no further herein.  
See 38 C.F.R. § 20.1100 (2009).


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
Veteran's service-connected lumbar spine disability is 
manifested by pain, lack of mobility, and limitation of 
forward flexion to 30 degrees upon flare-up due to increased 
pain.  

2.  The competent medical evidence does not show that the 
Veteran's service-connected lumbar spine disability is so 
exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 40 percent disability 
rating, but no higher, for the service-connected lumbar spine 
disability are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

2.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected lumbar 
spine disability.  38 C.F.R. § 3.321(b) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased rating for his 
service-connected lumbar spine disability in excess of the 
currently assigned 20 percent rating.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

Stegall concerns

In September 2008, the Board remanded the case and ordered 
VBA to obtain the Veteran's VA treatment records dated 
December 2005 to present.  VBA was also to schedule the 
Veteran for an examination to determine the current nature 
and severity of his service-connected lumbar spine 
disability.  Additionally, VBA was to provide the Veteran 
with appropriate VCAA notice pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The claim was then to be 
readjudciated.

A review of the claims folder shows that the requisite VA 
treatment records have been obtained and associated with the 
VA claims folder.  As will be discussed below, the Veteran 
was provided with Vazquez notice in a letter dated November 
2008.  Further, the Veteran was afforded a VA examination as 
to his service-connected lumbar spine disability in October 
2009.  The claim was readjudicated via the January 2010 SSOC.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a VCAA notice 
letter, dated February 2006, which notified him that "to 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claim in the February 
2006 letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also informed that he 
would be afforded a VA examination, if necessary, to make a 
decision as to his claim.

The February 2006 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.]  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in a letter 
dated March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the March 2006 VCAA letter 
instructed the Veteran that two factors were relevant in 
determining an effective date:  when the claim was received; 
and when the evidence "shows a level of disability that 
supports a certain rating under the rating schedule."  The 
Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records that the 
Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
held that a notice letter must inform a veteran:  (1) that, 
to substantiate a claim, the veteran must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity and the effect that worsening has on 
the claimant's employment and daily life; (2) if the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As indicated above, the Veteran received specific notice of 
the Court's Vazquez-Flores decision in a VCAA letter dated 
November 2008.  

As to first prong of the holding of Vazquez-Flores, in VCAA 
letters dated March 2006 and November 2008, the Veteran was 
informed that he may submit evidence showing that his 
service-connected disabilities have increased in severity.  
Specifically, in the November 2008 VCAA letter, the Veteran 
was informed that examples of evidence he should tell VA 
about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  Therefore, the Veteran was informed that 
to substantiate his claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, the 
Veteran was informed of the schedular criteria which pertain 
to his specific service-connected disability in the November 
2008 VCAA letter.  Additionally, there is no timing problem 
with the schedular criteria notice as the Veteran was 
afforded a subsequent adjudication following the issuance of 
the November 2008 letter.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

As to the third prong of the holding in Vazquez-Flores, the 
March 2006 and November 2008 VCAA letters informed the 
Veteran that the rating for his disability can be changed if 
there are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The letters stated that 
VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The letters indicated that in rare cases, VA can assign a 
disability level other than the levels found in the schedule 
for a specific condition if his impairment is not adequately 
covered by the schedule.  The letters stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; impact of the 
condition and symptoms on employment; and specific test or 
measurement results.  As for impact on daily life, the 
Veteran was told that an example of the evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes statements discussing his 
disability symptoms from people who have witnessed how the 
symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the March 2006 and November 2008 VCAA letters the 
Veteran was informed that examples of evidence he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  The Board adds that the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).

The Veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
[holding as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
the Veteran's statements, service records, and VA treatment 
records.  

Additionally, the Veteran was afforded VA examinations in 
February 2006 and October 2009.  At the October 2007 Board 
hearing, the Veteran testified to certain inadequacies in the 
February 2006 VA examination.  However, as indicated above, 
the Veteran has not raised any such concerns with the 
subsequent October 2009 VA examination.  The October 2009 VA 
examination report reflects that the examiner interviewed and 
examined the Veteran, reviewed his past medical history, 
documented his current medical conditions, reviewed pertinent 
medical research, and rendered appropriate diagnoses 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the October 2009 VA 
examination report is adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of a representative 
and, as indicated above, was afforded a personal hearing 
before the undersigned.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Specific schedular criteria

The current schedular rating criteria instructs to evaluate 
intervertebral disc syndrome either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation.

(i).  The General Rating Formula for Diseases and Injuries of 
the Spine

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5243 [intervertebral disc syndrome].

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or favorable ankylosis of the entire thoracolumbar 
spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphasia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).

(ii).  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (in pertinent part)

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. 
§ 4.10 (2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2009).



Analysis

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's thoracolumbar spine disability is current rated 
under 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5243 [intervertebral disc 
syndrome].  The medical evidence of record indicates that the 
Veteran's service-connected lumbar spine disability is 
primarily manifested by complaints of back pain and 
limitation of motion, with neurological symptoms of the lower 
extremities manifested by complaints of radiating pain, 
tingling, and numbness.  Magnetic resonance imaging (MRI) 
conducted in December 2008 showed "[m]ild retrolisthesis 
uncovering the intervertebral disc, associated with a mild 
right eccentric disc bulge that contributes with facet 
arthropathy, to moderate right and mild left neural foramina 
stenosis."  

As there is evidence of neurological symptomatology, the 
Board believes that rating the disability under Diagnostic 
Code 5243, as the RO did, is appropriate.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code be used.  
Also, rating under Diagnostic Code 5243 may potentially 
provide a higher rating, since the disability may be rated 
under both General Rating Formula for Diseases and Injuries 
of the Spine and Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever is most 
favorable.



Schedular rating

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show 
forward flexion of the thoracolumbar spine of 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5243 (2009).  

In this case, the Board finds that the Veteran's lumbar spine 
symptomatology most nearly approximates the criteria set 
forth for the assignment of a 40 percent disability rating 
under Diagnostic Code 5295.  See 38 C.F.R. § 4.7 (2009).  

During the October 2009 VA examination, Veteran was able to 
achieve forward flexion to 70 degrees with pain at 40 
degrees.  However, the VA examiner noted the Veteran's report 
that "after repetitive use or during a flare-up the range of 
motion and function of his low back are additionally severely 
more limited by pain and weakness, of which pain has the 
major functional impact."  The VA examiner further indicated 
that "[t]he Veteran demonstrates that during a flare-up the 
effective functional range of motion for his lumbosacral 
spine is additionally limited to 0 to 30 degrees of flexion . 
. . due to increased pain."  This is consistent with the 
Veteran's October 2007 Board hearing testimony at which time 
he reported that upon repetitive use of his back, "[i]t get 
to the point where my back is almost . . locking up."  

The Board has considered whether an increased disability 
rating is warranted for the Veteran's spine disability based 
on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca v. Brown, supra.  Accordingly, in light of the 
impairment of the Veteran's forward flexion to 40 degrees 
with pain and in consideration of the Veteran's demonstration 
that forward flexion is limited to 30 degrees during flare-
ups, the Board finds that the Veteran's service-connected 
lumbar spine disability most nearly approximates the criteria 
required for a 40 percent disability rating.  See 38 C.F.R. § 
4.7 (2009).

The Board has considered whether the Veteran is entitled to a 
50 percent rating under the applicable schedular criteria.  
Under the current schedular criteria, to warrant a 50 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show 
unfavorable ankylosis of the thoracolumbar spine.  

The Board observes that ankylosis of the entire lumbar spine 
is not demonstrated in the medical evidence, and the Veteran 
does not appear to contend that his back is ankylosed.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Accordingly, the Veteran's 
service-connected lumbar spine disability does not warrant a 
higher rating under the General Rating Formula for Diseases 
and Injuries of the spine.

The Board has also considered whether the Veteran is entitled 
to a 60 percent rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which indicates that a 60 percent disability rating 
is warranted with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

Critically, the Veteran is not entitled to an increased 
disability rating under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Despite the 
Veteran's contentions to the contrary, there is no indication 
in the objective medical evidence that he has every 
experienced an "incapacitating episode" as defined by VA as a 
result of the service-connected lumbar spine disability, let 
alone incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  No health care 
provider has prescribed bed rest.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1) (2009).  

Accordingly, a disability rating in excess of 40 percent is 
not for application under either the general rating formula 
for diseases and injuries of the spine or the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes.

DeLuca considerations

As indicated above, the Board has evaluated the Veteran's 
increased rating claim and assigned a 40 percent disability 
rating in consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2009).  See DeLuca, supra.  The 
Board will also consider whether the Veteran is entitled to a 
rating in excess of 40 percent pursuant to these 
considerations.

Under the current schedular criteria, as explained above, a 
schedular in excess of the currently assigned 40 percent 
rating is not available in the absence of ankylosis. 
Critically, the medical and other evidence of record does not 
suggest that any loss of function caused by pain amounts to 
immobility of the lumbar spine.  

Accordingly, the Board finds that there is no basis on which 
to assign a higher level of disability based on 38 C.F.R. §§ 
4.40 and 4.45.  There is no objective evidence of additional 
functional loss associated therewith.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine states that "any associated objective 
neurologic abnormalities" are to be evaluated separately 
under an appropriate diagnostic code.  In this case, the 
Veteran has not exhibited neurologic impairment stemming from 
his lumbar spine disability which would necessitate a 
separate disability rating.  While the record does indicate 
that the Veteran experiences radiating pain, numbness, and 
tingling in the lower extremities, there has been identified 
no neurological pathology which is consistent with a separate 
neurological disability, such as bowel or bladder 
difficulties, paralysis of the sciatic nerve manifested by 
foot drop, limitation of the muscles of the knee, etc.  
Specifically, the report of the October 2009 VA examination 
did not identify any weakness or atrophy in the Veteran's 
lower extremities.  Moreover, the Veteran's sensory and motor 
examinations were normal.  

In short, there is no evidence of any other additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See 38 C.F.R. § 4.124a 
(2009).  Accordingly, a separate neurological rating is not 
warranted.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
Veteran's claim for an increased disability rating was filed 
on December 30, 2005, and a 10 percent rating has been 
assigned from that date.  As indicated above, a 20 percent 
disability rating was subsequently assigned by the AMC in the 
January 2010 SSOC.  

The Board has reviewed the medical evidence of record.  While 
the 2006 VA examination report fails to indicate that the 
Veteran's lumbar spine disability manifested in a loss of 
forward flexion to 30 degrees or less as contemplated by a 40 
percent, the Board observes that the examination report does 
adequately address the Veteran's functional impairment caused 
by repetitive use.  In this regard, the examiner noted that 
the Veteran was able to walk a mile before noticing any back 
pain; however, the examiner did not attempt to quantify any 
additional impairment in terms of additional loss of motion.  
In light of this inadequacy the Board places greater 
probative value on the 2009 examination report that does 
fully address the Veteran's back disability in terms of 
additional loss of function during flare-ups and after 
repetitive use.  Accordingly, giving the Veteran the benefit 
of the doubt, the Board concludes that the 40 percent rating 
is warranted at all times during the course of this appeal.  

Extraschedular considerations

The Veteran has indicated that his lumbar spine disability 
affects "his occupational duties by causing pain with 
walking and standing, decreased concentration, increased 
absenteeism, need for more frequent rest breaks and being 
assigned light duty."  See the October 2009 VA examination 
report.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Concerning marked interference with employment, the records 
demonstrates that the Veteran was employed as a remote 
operated vehicle (ROV) pilot, which he has described as a 
sedentary job.  See the October 2007 Board hearing 
transcript, pg. 11.  Furthermore, at the time of his 2008 
examination, he was employed as a guard rail installer.  The 
Board recognizes the Veteran's recent assertions that his 
employment has been negative impacted by his service-
connected lumbar spine disability.  See the October 2009 VA 
examination report.  It is undisputed that the Veteran 
exhibits functional limitation as a result of his service-
connected lumbar spine disability and these problems may 
indeed translate into some difficulty with employment.  
However, the extent of his current occupational impairment is 
specifically contemplated by the currently assigned 
disability rating for his lumbar spine disability.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

Moreover, the medical reports do not identify an exceptional 
or unusual clinical picture as a result of the service-
connected lumbar spine disability.  There is no evidence that 
the Veteran has been frequently hospitalized as a result of 
this disability.  

Accordingly, the record does not demonstrate any other reason 
why extraschedular ratings should be assigned.  As there is 
no factor which takes the disability outside the usual rating 
criteria, the Board has therefore determined that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

The Board notes that "a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation."  Rice v. Shinseki, 22 
Vet. App. 447, 453-454 (2009).

However, the record before the Board does not contain any 
indication that a claim for a TDIU was expressly raised by 
the Veteran or reasonably raised by the record.  On the 
contrary, as noted above, the record reflects that the 
Veteran has maintained employment throughout the course of 
the appeal.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 40 percent 
disability rating for the Veteran's service-connected lumbar 
spine disability.  The benefit sought on appeal is therefore 
allowed to that extent.


ORDER

An increased disability rating of 40 percent is granted for 
the service-connected lumbar spine disability, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


